IN THE
                                TENTH COURT OF APPEALS



                                        No. 10-16-00430-CR
                                        No. 10-16-00433-CR

                       IN RE RAHEEM ABDULLAH WATKINS


                                        Original Proceeding



                                 MEMORANDUM OPINION


        Relator’s petitions for writ of mandamus is denied.1




                                                           AL SCOGGINS
                                                           Justice




        1 Relator’s petitions for writ of mandamus lack proof of service on the State, which is the real party
in interest in these proceedings because it was a party in the underlying criminal cases. See TEX. R. APP. P.
52.2. A copy of all documents presented to the Court must be served on all parties (i.e., the trial-court judge
and the State through the district attorney in this proceeding) and must contain proof of service. Id. at R.
9.5. Here, relator indicates in his proof of service that he has served these documents on this Court, rather
than the trial-court judge and the State. However, to expedite these matters, we invoke Texas Rule of
Appellate Procedure 2 to suspend these requirements. Id. at R. 2.
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed December 28, 2016
[OT06]




In re Watkins                                   Page 2